          Case 1:15-cv-11650-FDS
Case: 16-2109                    Document
                Document: 112 Page: 1     59 Filed:
                                        Date Filed 03/13/19
                                                    03/13/2019PageEntry
                                                                   1 of 1
                                                                        ID: 6239258




                 United States Court of Appeals
                                  For the First Circuit
                                     _____________________
  No. 16-2109
                                        YILKAL BEKELE,

                                        Plaintiff, Appellant,

                                                 v.

                                            LYFT, INC.,

                                       Defendant, Appellee.
                                       __________________

                                           JUDGMENT

                                      Entered: March 13, 2019

          This cause came on to be heard on appeal from the United States District Court for the
  District of Massachusetts and was argued by counsel.

           Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
  district court's order granting the motion to dismiss is affirmed.

                                                      By the Court:

                                                      Maria R. Hamilton, Clerk


  cc:
  Shannon Erika Liss-Riordan
  Adelaide H. Pagano
  Michael T. Maroney
  James D. Smeallie
  Evan Mark Tager
  Robert Michael Shaw
  David J. Santeusanio
  Archis Ashok Parasharami
  Matthew Waring
  Harold Craig Becker
  Michael Rubin
  Bryan K. Weir
  Cameron Thomas Norris
